Case: 15-60644      Document: 00513500137         Page: 1    Date Filed: 05/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-60644                                   FILED
                                  Summary Calendar                             May 10, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER GREEN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 4:15-CR-3


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Christopher Green pleaded guilty to possession of a firearm by a fugitive
in violation of 18 U.S.C. § 922(g)(2) and was sentenced to 60 months of
imprisonment, to run consecutively to his term of imprisonment on a state
conviction, and two years of supervised release. He challenges his sentence of
60 months of imprisonment, imposed to run consecutively to his undischarged
state sentence for aggravated assault. Green contends the district court should


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60644    Document: 00513500137     Page: 2   Date Filed: 05/10/2016


                                 No. 15-60644

have applied U.S.S.G. § 5G1.3(b), as he requested at sentencing, and run his
federal sentence concurrently with his state sentence. He argues that the
district court committed procedural error by failing to consider the appropriate
guidelines range and whether § 5G1.3(b)(2) applied.
      Although Green objected to the district court’s failure to apply
§ 5G1.3(b)(2) to make his sentence concurrent, he did not specifically argue in
the district court, as he does now, that the district court failed to consider
whether that Guideline applied in order to determine the guideline sentence.
Thus, we review his claim of procedural unreasonableness for plain error. See
United States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      A district court retains the discretion to impose a consecutive sentence
as a departure or variance even when § 5G1.3(b) applies. United States v. Bell,
46 F.3d 442, 446 (5th Cir. 1995); United States v. Rangel, 319 F.3d 710, 713
(5th Cir. 2003). Contrary to Green’s assertion, there is no indication that the
district court failed to consider his argument for a concurrent sentence.
Green’s attorney argued that § 5G1.3(b) applied, and the district court
expressed its opinion that the Guideline did not constrain the court’s ability to
vary from the Guidelines. The district court rejected Green’s request to impose
a concurrent sentence and imposed a 60-month consecutive sentence as a
variance. Green has not shown that the district court plainly erred by failing
to consider § 5G1.3(b) or the appropriate guidelines range.
      Green argues that the district court’s sentence was greater than
necessary to satisfy the purposes of 18 U.S.C. § 3553(a). He contends that the
sentence was substantively unreasonable based on the variance upward to 60
months and because it was imposed to run consecutively.
      We review the substantive reasonableness of a sentence, whether inside
or outside of the guidelines range and including its nature as consecutive, for



                                       2
    Case: 15-60644    Document: 00513500137     Page: 3   Date Filed: 05/10/2016


                                 No. 15-60644

an abuse of discretion. United States v. Williams, 517 F.3d 801, 807-08 (5th
Cir. 2008); Gall v. United States, 552 U.S. 38, 51-52 (2007); United States v.
Candia, 454 F.3d 468, 474-75 (5th Cir. 2006). The reasonableness inquiry is
guided by the factors in § 3553(a). United States v. Mares, 402 F.3d 511, 519
(5th Cir. 2005). If the district court elects to impose a non-guideline sentence,
it should carefully articulate the reasons for concluding that the sentence
selected is appropriate. Id.
      The district court clearly stated its intention to impose a sentence above
the advisory guideline range based on the factors listed in § 3553(a). The
district court noted Green’s persistent pattern of firearm-related violent crimes
and the fact that he had no verifiable history of gainful employment and
concluded that a sentence greater than the guidelines range was appropriate
to protect the public and to deter Green from future crimes. Green’s argument
is essentially a disagreement with the district court’s assessment of what
constitutes a reasonable sentence and amounts to a request for this court to re-
weigh the § 3553(a) factors. That this court “might reasonably have concluded
that a different sentence was appropriate is insufficient to justify reversal of
the district court.” Gall, 552 U.S. at 51. Green has failed to show that his
sentence is unreasonable in light of the court’s consideration of the sentencing
factors and its detailed explanation of reasons for imposing the 60-month
sentence to run consecutively to his state sentence. The judgment of the
district court is AFFIRMED.




                                       3